Per Curiam.
We have examined with care the record, the evidence, and the assignments of error in this case; also in case of H. L. Groves against same defendant, in which a judgment for $52 was rendered, and also in case of Addie May Groves against same defendant, in which judgment was rendered for $26.
As stated upon the argument, the three appeals present the same controversy. We have examined with especial care the brief of the learned counsel for defendant.
*564We are unable to differentiate in any way these appeals from tbe other cases against same defendant.
In trying the ease, we think his Honor followed the adjudications we have heretofore made. Caldwell v. Insurance Co. of Va., 140 N. C., 100; McGowan v. Insurance Co. of Va., 141 N. C., 367; Austin v. Insurance Co. of Va., 148 N. C., 24; Jones v. Insurance Co. of Va., 153 N. C., 388; Wilson v. Insurance Co. of Va., 155 N. C., 173.
No error.